DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 15-20 in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that the inventions have unity of invention and solve the same technical problem of how to make claypot rice with crispy, non-sticky, and tasty crispy rice. Applicant argues that claims 1-20 are not independent or distinct because the claims are obvious variants of each other and share corresponding technical features and that there is not a search and/or examination burden because the claims are obvious variants.   As presented in the restriction requirement mailed 3/16/2022, the prior art teaches the common technical feature linking the two groups of inventions, therefore, the technical feature linking the two groups is not a special technical feature and therefore the two groups are properly restrictable under U.S. 371 restriction practice.  Furthermore, there is seen to be a search burden because prior art directed to the apparatus need not teach the claimed method and therefore can result in a divergent search between the method and the apparatus.  The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/13/2022.

Specification
The disclosure is objected to because of the following informalities: There appears to be a typographical error for each instance of temperature units in the specification, for example see page 2, lines 27-28, and page 4, lines 13-16, it is noted than the temperatures in the claims are in degrees Celsius (see claims 5 and 13) and would therefore show that the temperature units in the specification should be in degrees Celsius. Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “X1” “Y1”, “X2” and “Y2.”  In light of the specification it is clear that X refers to continuous heating on time and Y refers to time of stopping.  For enhanced readability of the claim, it is suggested to specify what X1, X2, Y1, Y2 are referring to in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites, “separating the crispy rice and rice.”  It is not clear what the second recitation of “rice” is referring to.  That is, the scope of the limitation is not clear because the second recitation of rice can also read on “crispy rice” such that the claim could be interpreted to mean “separating the crispy rice.”  It appears that paragraph 53 of the PG-pub specification refers to rice in the middle being separated from the crispy rice, thus differentiating the two recitations of rice in the claim.
Claim 3 is rejected based on its dependence to claim 2.
Regarding claim 9, it is unclear as to what parts of the claim the first instance of “or” on line 7 is modifying.  That is, it is not clear whether this recitation of “or” modified the lines 2-3 of the claim.
Claims 10-13 are rejected based on their dependence to claim 9.
Claim 10 recites the limitation, “directly switch” however the claim is not clear what it means to “directly switch the heating stage.”  That is, is this referring to switching “on” or switching to another stage or something else.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim(s) 1, 3, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN 105982526 (Espacenet Translation) in view of Hung’s Clay Pot Rice (hereinafter “Hung”). 
Regarding claim 1, Huang discloses a control method of a cooking appliance, applied to make claypot rice, the cooking appliance comprising a pot body (ceramic inner pot 1) (‘526, Espacenet Translation [0037]) and a heating component (bottom heating device 3) (‘526 Espacenet Translation [0040]) for heating raw materials placed in the pot body. Huang discloses a process of making the claypot rice comprises a rice stewing stage, which would obviously have been “a first rice stewing process” (“when the rice water in the ceramic pot boils to generate steam, the temperature sensor 9 detects the set temperature.. the side heating device and bottom heating coil 3 are lowered and the temperature of the ceramic pot is maintained for 20 minutes…if you want to make claypot rice use side heating device and bottom heating device to continue heating”, ‘526, Espacenet Translation, [0044]) (‘526, Espacenet Translation [0011], [0016], [0017], [0039], [0044]). 
Claim 1 differs from Huang in the recitation that the rice stewing stage at least comprises a first rice stewing process and a second rice stewing process, which is executed after the first rice stewing process, where heat output per unit time by the heating component during the first rice stewing process is less than heat output per unit time by the heating component during the second rice stewing process.
However Hung discloses a process of making the claypot rice using a pot body and a heating component, the process comprising a rice stewing stage, the rice stewing stage at least comprises a first rice stewing process (cook the rice over low heat until tender and the liquid has been absorbed) and a second rice stewing process (raise the heat to high and cook the rice covered until sizzling and a crust forms on the bottom), which is executed after the first rice stewing process, where heat output per unit time by the heating component during the first rice stewing process (low heat) is less than heat output per unit time by the heating component during the second rice stewing process (high heat) (Pg. 6, Step 4). It would have been obvious to one of ordinary skill in the art to modify the rice stewing stage of Huang to comprise at least a first rice stewing process and a second rice stewing process, which is executed after the first rice stewing process, where heat output per unit time by the heating component during the first rice stewing process is less than heat output per unit time by the heating component during the second rice stewing process since Hung shows this was a suitable process for making claypot rice and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 3, claim 3 differs from Huang in view of Hung in the recitation that after the first rice stewing process is completed and the cooking appliance receives an instruction of continuing to make claypot rice, the second rice stewing process is continued to be executed. However, Huang in view of Hung discloses performing the second rice stewing process after the first rice stewing process (Hung, Pg. 8, step 4), and discloses that the device automatically switches between differing steps such as the boiling and stewing stages (‘526, Espacenet Translation [0011], [0016], [0017], [0039], [0044]), therefore it would have been obvious to one of ordinary skill in the art to modify Huang in view of Hung such that after the first rice stewing process is completed and the cooking appliance receives an instruction of continuing to make claypot rice, the second rice stewing process is continued to be executed.
Regarding claim 8, Huang in view of Hung discloses that the duration of the first rice stewing process is 10 minutes (cook the rice over low heat until tender and the liquid has been absorbed, 10 minutes) (Hung, Pg. 6, Step 4). 
Regarding claim 20, claim 20 is rejected for the same reason given above as claim 8. 
Claim(s) 4, 6, 7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN 105982526 (Espacenet Translation) in view of Hung’s Clay Pot Rice in view of Sladecek et al. US 2013/0048625. 
Regarding claim 4, claim 4 differs from Huang in view of Hung in the recitation that the control method comprises at least one of the following: during the first rice stewing process, the heating component heating intermittently so as to maintain the pot body in a first predetermined temperature range; during the second rice stewing process the heating component heating intermittently so as to maintain the pot body in a second predetermined temperature range.
Sladecek discloses that it was conventional in the art to control the power supply to a heating element of a rice cooker in order to maintain the temperature of a rice cooker within a predetermined range and that it is desirable to accurately control the temperature to which the food is heated in order to ensure that it is neither undercooked or overcooked ([0002]).  Sladecek discloses that heating component heats intermittently so as to maintain the pot body of the rice cooker in a desired temperature range ([0038], [0009], [0013]). It would have been obvious to one of ordinary skill in the art to modify Huang in view of Hung such that the control method comprises at least one of the following: during the first rice stewing process, the heating component heating intermittently so as to maintain the pot body in a first predetermined temperature range and during the second rice stewing process the heating component heating intermittently so as to maintain the pot body in a second predetermined temperature range since Sladecek teaches it a common technique for maintaining a cooking device at a desired temperature range, and since it has been held that the use of known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness (MPEP 2141.III,C).
Regarding claim 6, claim 6 differs from Huang in view of Hung in the recitation that during the first rice stewing process the heating component heats intermittently with a first duty cycle or the heating component heats intermittently with a first power or the heating component heats intermittently with a first heating duty cycle and a first power; and during the second rice stewing process the heating component heats intermittently with a second heating duty cycle, or the heating component heats intermittently with a second power, or the heating component heats intermittently with a second heating duty cycle and a second power. 
The Examiner notes that by calling the power applied “a first power” and “a second” power this does not limit the powers to be different. 
Sladecek discloses that it was conventional in the art to control the power supply to a heating element of a rice cooker in order to maintain the temperature of a rice cooker within a predetermined range and that it is desirable to accurately control the temperature to which the food is heated in order to ensure that it is neither undercooked or overcooked ([0002]).  Sladecek discloses that heating component heats intermittently so as to maintain the pot body of the rice cooker in a desired temperature range ([0038], [0009], [0013]). The heating component heats with a power ([0045]). It would have been obvious to one of ordinary skill in the art to modify Huang in view of Hung such that the control method comprises during the first rice stewing process the heating component heats intermittently with a first power and during the second rice stewing process the heating component heats intermittently with a second power since Sladecek teaches heating intermittently was a common technique for maintaining a cooking device at a desired temperature range, and since it has been held that the use of known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness (MPEP 2141.III,C).
Regarding claim 7, since the requirement of a first heating duty cycle and a second heating duty cycle are optional limitations of claim 6, it is not required that Huang in view of Hung in view of Sladecek meet the further limitation of the non-selected optional limitation of claim 6.   
 Regarding claim 9, Huang in view of Hung discloses that before the rice stewing stage that the process for making claypot rice further comprises a heating stage (when the present invention works, the electromagnetic heating coil plate 3 heats the film 4 and the film 4 rapidly generates heat on the surface of the ceramic inner pot 1, ‘526, Espacenet Translation [0044]) and a boiling stage (when the rice water in the ceramic inner pot boils to generate steam…heating device is lowered, ‘526, Espacenet Translation [0044]) (add the soaked rice and stir to coat with the fat… add water…bring to a boil over moderately high heat) (Hung, Pg. 5, step 3).
Claim 9 differs from Huang in view of Hung in the recitation that in the boiling stage, the heating component heats intermittently with a fourth heating duty cycle so that the liquid in the raw material placed in the cooking appliance maintains a boiling state. The Examiner notes that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” (MPEP 2111.04.I).
 Sladecek discloses that it was conventional in the art to control the power supply to a heating element of a rice cooker in order to maintain the temperature of a rice cooker within a predetermined range and that it is desirable to accurately control the temperature to which the food is heated in order to ensure that it is neither undercooked or overcooked ([0002]).  Sladecek discloses that heating component heats intermittently so as to maintain the pot body of the rice cooker in a desired temperature range ([0038], [0009], [0013]). Sladececk discloses that the power is repeatedly switched on and off ([0009]), and therefore obviously teaches that the heating component heats intermittently with a heating duty cycle (it is noted that applicant describes the heating duty cycle as the time of continuously heating and the time of stopping, see PGPUB specification paragraph [0047]).  It would have been obvious to one of ordinary skill in the art to modify Huang in view of Hung such that in the boiling stage, the heating component heats intermittently with a fourth heating duty cycle so that the liquid in the raw material placed in the cooking appliance maintains a boiling state, since Sladecek teaches heating intermittently was a common technique for maintaining a cooking device at a desired temperature range, and since it has been held that the use of known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness (MPEP 2141.III,C).
Regarding claim 10, Huang in view of Hung in view of Sladecek discloses that when the cooking appliance starts the process of making the claypot rice, the control method comprises controlling the cooking appliance to directly switch to the heating stage (‘526, Espacenet Translation [0044]). 
Regarding claim 11, Huang in view of Hung in view of Sladecek discloses that the cooking appliance comprises at least one of a pot body temperature sensor for reflecting the temperature of the pot body (‘526, [0032], [0034]) and a content temperature sensor (additional temperature sensor 109 is provided on an inner surface of the container 107…the control unit may display a temperature of the foodstuff 108, ‘625, [0004]).
Regarding claim 12, Huang in view of Hung in view of Sladecek discloses that when the temperature of the pot body is greater than or equal to a fourth preset temperature, that the control method comprises controlling the cooking appliance to switch from the boiling stage to the rice stewing stage (‘526, Espacenet Translation [0010], [0034], [0044]).
Regarding claim 16, claim 16 is rejected for the same reasons given for claim 4.
Regarding claim 18, claim 18 is rejected for the same reasons given above as for claim 6.
Claims 2, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN 105982526 (Espacenet Translation) in view of Hung’s Clay Pot Rice in view of Chandra et al. US 5,613,774.
Regarding claim 2, it is noted that the specification describes the separating step as being carried out by stirring.  Therefore, “separating crispy rice and rice” has been construed to mean, “stirring crispy rice and rice.” 
Regarding claim 2, claim 2 differs from Huang in view of Hung in the recitation that after the first rice stewing process is completed the cooking appliance sends a prompt of performing an operation of separating crispy rice and rice. 
Chandra teaches that when performing a stewing process that stirring activity is required so that heat may be evenly distributed to prevent scorching (column 1, lines 11-17). It would have been obvious to one of ordinary skill in the art to modify Huang in view of Hung such that after the first rice stewing process is completed the cooking appliance sends a prompt of performing an operation of separating crispy rice and rice so that heat may be evenly distributed to prevent scorching.
Regarding claim 15, claim 15 is rejected for the same reasons given above as for claim 4.
Regarding claim 17, claim 17 is rejected for the same reasons given above as for claim 6.
Regarding claim 19 claim 19 is rejected for the same reasons given above as for claim 8.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang CN 105982526 (Espacenet Translation) in view of Hung’s Clay Pot Rice in view of Sladecek et al. US 2013/0048625 in view of Stack Exchange.
Regarding claim 5, claim 5 differs from Huang in view of Hung in view of Sladecek in the recitation that the control method comprises at least one of the following: that the first predetermined temperature range is 115 °C to 135 °C and that the second predetermined temperature range is 135 °C to 155 °C.
However, Hung discloses that the first stewing process has a first stewing temperature since Hung discloses that the first stewing temperature is a low heat temperature, and Stack Exchange shows that a low temperature setting on a stove can include temperature as such as about 275 °F= about 135 °C, about 135 C allowing for temperatures lower than 135 °C.  Therefore, Huang in view of Hung in view of Sladecek in view of Stack Exchange is seen to teach that the first predetermined temperature range overlaps the claimed temperature range 115 °C to 135 °C.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang CN 105982526 (Espacenet Translation) in view of Hung’s Clay Pot Rice in view of Sladecek et al. US 2013/0048625 in view of Kong CN 105520500 (Espacenet Translation).
Regarding claim 13, Huang in view of Hung in view of Sladecek discloses that the fourth preset temperature is above 95 °C (‘526, Espacenet Translation, [0034]). Claim 13 differs from Huang in view of Hung in view of Sladecek in the recitation that the fourth preset temperature is specifically 100 °C to 120 °C.
Kong discloses a control method for cooking rice including a heating stage, a boiling stage and a rice stewing stage (‘500, Espacenet Translation, Abstract, [0012]). Kong discloses that when the temperature of the rice cooker is equal to a fourth preset temperature the control method comprises controlling the appliance to switch from the boiling stage to the rice stewing stage (‘500, Espacenet Translation, [0042], [0067], [0069]). Kong discloses that the fourth preset temperature is 100 °C to 110 °C (‘500, Espacenet Translation, [0067], [0069]). It would have been obvious to one of ordinary skill in the art to modify Huang in view of Hung in view of Sladecek such that the fourth preset temperature is specifically 100 °C to 110 °C as taught by Kong, since Huang teaches the temperature can be a temperature above 95 °C, and Kong shows a temperature of specifically 100 °C to 110 °C is suitable temperature to switch from a boiling stage to a stewing stage, and since it has been held that “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a conclusion of obviousness (MPEP 2141.III.D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792